UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7009



In Re: WILLIAM FRED MCDONALD,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                       (CR-93-244, CA-97-154)


Submitted:   February 9, 2001               Decided:   March 6, 2001


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Fred McDonald, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Fred McDonald petitions this court for a writ of

mandamus directing the district court to act upon his motion filed

pursuant to 28 U.S.C.A. § 2255 (West Supp. 2000).     The district

court entered a final order on January 29, 2001, denying relief on

McDonald’s § 2255 motion.   Accordingly, although we grant McDonald

leave to proceed in forma pauperis, we deny the mandamus petition

as moot.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2